DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 05/04/2021 have been fully considered.
With respect to the issues under 35 U.S.C. § 112(b), applicant's amendment(s) has/have addressed all the 112b issues raised in the advisory action mailed on 04/02/2021. 
With respect to the claim interpretations under 35 U.S.C. § 112f, applicant's amendment(s) to the claims and accompanying argument that the actuation assemblies now recite sufficient structure to perform the claimed functions have overcome the claim interpretations under 112f.  
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant's amendment(s) to the claims and accompanying persuasive arguments has/have overcome the claim rejection(s). 
	Allowable Subject Matter
Claims 1-7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by Applicant in the Remarks submitted on 05/04/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743